DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Amendment filed on 6/29/2022.
Claims 1-10 are pending. Claims 1, 8, and 9 are independent. Claim 10 is newly added.
The previous rejection of claims 1-9 under 35 USC § 103 have been withdrawn in view of the amendment.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borges et al. (“Hierarchical Classification using a Competitive Neural Network”) in view of Chang et al. (US7,644,052).

In regards to claim 1, Borges et al. substantially discloses a computer system comprising: 
generation code configured to cause at least one of the at least one processor to perform first machine learning on a target document, as input data, to which a correct path in a tree structure is given, each node in the tree structure indicating a document category, and thereby generate a classification model indicating a right path to a leaf node for the target document (Borges et al. pg173 section II.B.3 para1-2, pg174 section III.C para1-2, generates hierarchical classification tree that weighted to correct (desired) path to leaf node). 
Borges et al. does not explicitly disclose At least one memory configured to store computer program code;
At least one processor configured to access the computer program code and operate as instructed by the computer program code:
update code configured to cause at least one processor to perform second machine learning that applies, to the classification model, the target document to which the correct path is not given, and when a path from an Nth level node to an (N+1)th level node is different from the correct path, update the classification model by setting a modified path from the (N+1)th level node to an (N+2)th level node different from a child node of the (N+1)th level node based on the correct path.
However Chang et al. substantially discloses at least one memory configured to store computer program code (Chang et al. col31 ln53 to col32 ln10);
At least one processor configured to access the computer program code (Chang et al. col31 ln53 to col32 ln10) and operate as instructed by the computer program code:
update code configured to cause at least one processor to perform second machine learning that applies, to the classification model, the target document to which the correct path is not given, and when a path from an Nth level node to an (N+1)th level node is different from the correct path, update the classification model by setting a modified path from the (N+1)th level node to an (N+2)th level node different from a child node of the (N+1)th level node based on the correct path (Chang et al. fig. 7A col21 ln50 to col22ln8, updates model with a new path from (N+1)th (parent) node to shared (N+2)th (child) node).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the hierarchical classification system of Borges et al. with the hierarchical knowledge structures of Chang et al. in order to  identify the best category for a document and avoid misclassification (Chang et al. col30 ln33-67).

In regards to claim 2, Borges et al. as modified by Chang et al. substantially discloses the computer system according to Claim 1, wherein the update code is further configured to cause at least one processor to set the modified path from the (N+1)th level node to the (N+2)th level node included in the correct path (Chang et al. col21 ln50 to col22 ln8).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the hierarchical classification system of Borges et al. with the hierarchical knowledge structures of Chang et al. in order to  identify the best category for a document and avoid misclassification (Chang et al. col30 ln33-67).

In regards to claim 3, Borges et al. as modified by Chang et al. substantially discloses the computer system according to Claim 1, wherein the update code configured to cause at least one processor to perform the second machine learning without using a policy of returning the right path (Chang et al. col20 ln14-30).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the hierarchical classification system of Borges et al. with the hierarchical knowledge structures of Chang et al. in order to  identify the best category for a document and avoid misclassification (Chang et al. col30 ln33-67).

In regards to claim 4, Borges et al. as modified by Chang et al. substantially discloses the computer system according to Claim 1, wherein the update code configured to cause at least one processor to perform the second machine learning by using a mixture of a policy of returning the right path and a trained policy (Chang et al. col13 ln16-40).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the hierarchical classification system of Borges et al. with the hierarchical knowledge structures of Chang et al. in order to  identify the best category for a document and avoid misclassification (Chang et al. col30 ln33-67).

In regards to claim 5, Borges et al. as modified by Chang et al. substantially discloses the computer system according to Claim 1 any one of Claims 1, further comprising: evaluation code configured to cause at least one processor to classify a document by using the updated classification model and evaluate the update classification model (Chang et al. col19 ln23-45).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the hierarchical classification system of Borges et al. with the hierarchical knowledge structures of Chang et al. in order to  identify the best category for a document and avoid misclassification (Chang et al. col30 ln33-67).

In regards to claim 6, Borges et al. as modified by Chang et al. substantially discloses the computer system according to Claim 1, wherein when an evaluation value indicating evaluation by the at least one processor does not meet predetermined criteria, the update code causes the at least one processor to perform the second machine learning that applies, to the updated classification model, the target document to which the correct path is not given, and thereby reruns update of the classification model (Borges et al. pg174 section III.C para1-2).  

In regards to claim 7, Borges et al. as modified by Chang et al. substantially discloses the computer system according to Claim 6, wherein the predetermined criteria are set in accordance with an attribute of an object described in the document (Borges et al. pg173 section III para5).  

Claim 8 recites substantially similar limitations to claim 1. Thus claim 8 is rejected along the same rationale as claim 1.

Claim 9 recites substantially similar limitations to claim 1. Thus claim 9 is rejected along the same rationale as claim 1.

In regards to claim 10, Borges et al. as modified by Chang et al. substantially discloses the computer system of Claim 5, further comprising:
Wherein the evaluation code updates the classification model using an evaluation method selecting from the group consisting of Micro F1, Averate Revenue Loss, hitting a specified threshold, and meeting a specified degree of convergence (Chang et al. col30 ln48-67).
Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the arguments do not apply the current rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS HASTY whose telephone number is (571)270-7775. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/N.H/            Examiner, Art Unit 2178                                                                                                                                                                                            
/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178